NO. 07-08-0089-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 7, 2008

______________________________


BILLIE DEAN RANDOLPH, APPELLANT

v.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO. A16933-0609; HON. ROBERT W. KINKAID, PRESIDING

_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
          Appellant, Billie Dean Randolph, pled guilty to possession of a controlled substance,
methamphetamine, of less than one gram.  Appellant was sentenced to a term of one year
in a state jail and a fine of $750.00.  The term of confinement and fine were suspended
and appellant was placed on community supervision for a period of one year.  The State
subsequently filed a motion to revoke appellant’s community supervision.  Appellant pled
“true” to five violations of his community supervision and “not true” to two allegations.  The
trial court found all seven allegations to be true and sentenced appellant to confinement
in a state jail facility for a period of one year and further, that appellant pay the original fine
in the amount of $750.00.  This appeal followed.  We affirm.
          Appellant’s attorney has filed an Anders brief and a motion to withdraw.  Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of his motion
to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,
the record reflects no reversible error upon which an appeal can be predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel
has candidly discussed why, under the controlling authorities, there is no error in the trial
court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy
of the Anders brief and motion to withdraw and appropriately advised appellant of his right
to file a pro se response in this matter.  Stafford v. State, 813 S.W.2d 503, 510
(Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a pro se
response.  Appellant has filed a response, however, the response raises no grounds that
are not frivolous.



          By his Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have reviewed these grounds and made an
independent review of the entire record to determine whether there are any arguable
grounds which might support an appeal.  See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,
102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We
have found no such arguable grounds and agree with counsel that the appeal is frivolous.
          Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s
judgment is affirmed.

                                                                           Mackey K. Hancock
                                                                                     Justice


Do not publish.